United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-2287
                       ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                                   Michael Gray,

                     lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________

                          Submitted: October 31, 2022
                           Filed: November 10, 2022
                                  [Unpublished]
                                 ____________

Before COLLOTON, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Michael Gray appeals a sentence imposed by the district court1 after Gray
pleaded guilty to a child pornography offense. His counsel has moved to withdraw

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of the sentence.

      We conclude that Gray’s sentence was not unreasonable, as there is no
indication that the district court overlooked a relevant factor, gave significant weight
to an improper or irrelevant factor, or committed a clear error of judgment in
weighing the relevant factors, see United States v. Pickar, 666 F.3d 1167, 1169 (8th
Cir. 2012), and the court made an individualized assessment based on the facts
presented in its consideration of the 18 U.S.C. § 3553(a) factors, see United States v.
Mangum, 625 F.3d 466, 470 (8th Cir. 2010).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-